



COURT OF APPEAL FOR ONTARIO

CITATION: Northern Bruce Peninsula (Municipality) v. Kerry,
    2016 ONCA 392

DATE: 20160520

DOCKET: C61527

Rouleau, Brown and Huscroft JJ.A.

BETWEEN

The Corporation of the Municipality of Northern
    Bruce Peninsula

Applicant (Appellant)

and

Doris A. Kerry and Floyd J. Kerry

Respondent (Respondents in Appeal)

Michael M. Miller, for the appellant

No one appearing for the respondents

Heard: May 19, 2016

On appeal from the order of Justice David Price of the Superior
    Court of Justice, dated November 25, 2015.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the motion judges November 25, 2015 order went beyond the
    requirements of the statute and ought to be set aside.

[2]

In the unusual circumstances of this case and given the assurance of
    counsel to the effect that the municipality, although it maintains that it was
    not required to do so, has in fact complied with the service requirements set
    out in that order and no claim has been advanced by the executors of the estate
    of the former owners within the time stipulated, we set aside the order of the
    motion judge and substitute an order for payment out to the municipality as per
    paragraph 1 of the notice of appeal.


